UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 July 5, 2012 (June 29, 2012) Date of Report (date of earliest event reported) VALENCE TECHNOLOGY, INC. (Exact name of Registrant as specified in its charter) Delaware 0-20028 77-0214673 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 12303 Technology Boulevard, Suite 950 Austin, Texas78727 (Address of principal executive offices) (512) 527-2900 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On June 29, 2012, Valence Technology, Inc., a Delaware corporation (the “Company”), received a letter (the “Letter”) from Carl Warden which informed the Company that effective as of June 29, 2012, Mr. Warden agreed to extend the maturity date of the $3.0 million in outstanding principal owed to Mr. Warden to July 31, 2012. The Company previously reported in a Form 8-K filed May 3, 2012 that it received a letter from Mr. Warden on April 30, 2012 which informed the Company that effective in March 2012, Mr. Warden had purchased from iStar Tara LLC, a Delaware limited liability company and successor in interest to SFT 1, Inc. (“iStar”), the outstanding principal amount of $3.0 million under that certain Loan and Security Agreement dated as of July 13, 2005 (as amended to date, the “Original Loan Agreement”) among the Company, iStar and Carl E. Berg, the Chairman of the Company’s Board of Directors and the Company’s principal stockholder.The April 30, 2012 letter also extended the maturity date of the $3.0 million in outstanding principal owed to Mr. Warden to June 30, 2012. All other terms and conditions of the Original Loan Agreement remain unchanged by the Letter. The above summary of the Letter is qualified in its entirety by the text of the Letter, a copy of which is attached to this Form 8-K as Exhibit 10.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 10.1Letter from Carl Warden SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALENCE TECHNOLOGY, INC. Dated: July 5, 2012 By: /s/ Roger A. Williams Roger A. Williams Vice President-Law, General Counsel and Secretary EXHIBIT INDEX Exhibit 10.1Letter from Carl Warden
